        Case 1:17-cr-00350-LAP Document 1250 Filed 02/18/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 18, 2020

BY ECF

The Honorable Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Daniel Daniel, 20 Cr. 101 (LJL)
               United States v. Razhden Shulaya, et al., 17 Cr. 350 (LAP)

Dear Judge Liman and Judge Preska:

       The Government respectfully submits this letter in connection with the above-referenced
indictments and to inform the Court as to the factual overlap between the two cases. The
indictment in United States v. Daniel Daniel, 20 Cr. 101 (LJL) (the “Daniel Indictment”) was
returned unsealed on February 4, 2020. Thereafter, the Government sought to unseal the
underlying complaint, 19 Mag. 10068 (the “Daniel Complaint”). As detailed below, the facts
underlying the Daniel Complaint overlap with the investigation, alleged criminal activities, and
ultimately a trial concerning the Shulaya Enterprise that was the subject of United States v.
Razhden Shulaya, et al., 17 Cr. 350 (LAP).

       Both of the above-captioned cases arises from the investigative efforts of the FBI centering
on the activities of the “Shulaya Enterprise,” as described in the original Indictment filed in
Shulaya (the “Shulaya Indictment”) and as referenced in the Daniel Complaint. Since in or about
June 2014, the FBI has been investigating the Shulaya Enterprise, which, as alleged in the Shulaya
Indictment, is an organized criminal group operating in the Southern District of New York and
elsewhere. As alleged, the Shulaya Enterprise pursues a broad spectrum of criminal activity.
Among other things, the Shulaya Enterprise has transported and sold stolen property (including
contraband cigarettes), run an illegal gambling parlor, extorted debtors to its gambling operations,
laundered criminal proceeds, planned to rig slot machines to defraud casinos, and engaged in plots
to commit robbery and assaults. As further described in the Shulaya Indictment, this investigation
        Case 1:17-cr-00350-LAP Document 1250 Filed 02/18/20 Page 2 of 2



was conducted in part through the cooperation of several confidential sources with varying levels
of access to the inner-workings of the Shulaya Enterprise.

       The Daniel Indictment relates to the Shulaya Indictment in that the object of the money
laundering conspiracy charged in the Daniel Indictment is the laundering of the proceeds of various
criminal activities by Razhden Shulaya and the Shulaya Enterprise. Shulaya is an undindicted co-
conspirator in the Daniel Indictment, and his activities and those of the Shulaya Enterprise would
form a necessary part of the evidence if the Daniel Indictment were to proceed to trial.

      Currently, no defendants in the Shulaya case are pending trial. One defendant, Bakai
Marat-Uulu, has recently filed a petition for relief pursuant to 28 U.S.C. § 2255, and another,
Mamuka Chaganava, became a fugitive following his guilty plea in mid-2018.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: ___/s/______________________
                                                     Jessica Greenwood
                                                     Assistant United States Attorney
                                                     (212) 637-1090


cc: All Counsel (by ECF)
